ORDER
This case came before the court on November 6, 1992, pursuant to an order directed to both defendant and plaintiff to show cause why defendant’s appeal should not be summarily denied or sustained.
This matter arises out of a divorce action in which defendant never filed an answer to plaintiffs complaint. More than three months after service of the complaint and in defendant’s absence, the case was heard by a Family Court justice who decided to grant plaintiff the entire interest in the marital domicile. The defendant filed a motion to vacate the trial justice’s determination over two months after the initial hearing date. The decision pending entry of final judgment of divorce was filed thereafter and the motion to vacate was ultimately denied by the Family Court.
After considering the arguments and memoranda of counsel, we are of the opinion that defendant has not shown cause. The record below and defendant’s lack of timely participation therein fails to present us with any material upon which defendant’s appeal could be evaluated. Accordingly, defendant’s appeal is denied and dismissed and the judgments of the Family Court are affirmed.